EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kenneth Fafrak on 05/19/2021.
The application has been amended as follows: 
Claims 8–10, 14 and 24–25 are canceled. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowing claim 12 is that the prior art fails to provide any teachings, motivations, or other rationales to arrive at a soft die with an electrically conductive ground layer and a coating material electrically connected to the ground layer to provide electrically neutral coating surface which is transparent to UV-light; electrically conductive, comprised of a metal and has a roughness value less than 10 nm. 
Y. Xia, G. M. Whitesides, Angew. Chem. 1998. 110, 5568; Angew. Chem. Int. Ed. 1998, 37, 550 (Year: 1998) is the primary reference cited in Final Rejection mailed on 02/17/2021 and was made of record on 09/02/2020.
As to claim 12, XIA discloses a soft die (Figure 8’s PDMS mold see page 558) comprising:
	die structures (Figure 8) for applying microstructures and/or nanostructures on a substrate (3.1), said die structures having a deformation behavior primarily based on entropy elasticity (3.1 teaches a PDMS. Figure 8’s PDMS mold see page 558. The associated die structures are also 
	XIA fails to disclose:
an electrically conductive ground layer; and 
a coating material that at least partially coats the die structures, the coating material being:
transparent to UV-light, 
electrically conductive, and 
comprised of a metal selected from the group comprising: Cr, Be, Wi, Cd, Ga, In, Ir, Mg, Mn, Mo, Os, Pa, Rh, Ru, Ta, Ti, V, Zn, Sn, Zr, Cu, Ni, Co, Fe, Pt, Ag, Au, Pb, W and Al, 
wherein said coating material is electrically connected to the ground layer to provide an electrically neutral coating surface, said coating surface having a roughness value of less than 10 nm, the roughness value applying to at least one of mean roughness, quadratic roughness, and average depth of roughness, 
wherein the coating material is impermeable to an embossing material such that swelling of the soft die is prevented, and wherein the soft die can be demolded from the embossing material by bending the soft die. 

WASHIYA PG Publication No. 20090246309 (of record) teaches providing an electrically conductive ground layer (Item: 7; [0040]); and a coating material (Item: 5) that at least partially coats die structures ([0040] demonstrates that the die structures are made out of the coating material meeting the claim limitation; see also [0049-52] teaching that the conductive film may be formed on the die structures), 
wherein the coating material is:
 (i) transparent to UV-light [0041], 
(ii) electrically conductive ([0041]), and 
(iii) said coating material comprised of a metal selected from the group comprising: In and Sn (see [0041]’s disclosure of “Indium-tin oxide and  the discussion 
It is settled that it would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the teachings of WASHIYA with the disclosure of XIA for the benefit of surely and easily eliminating the static electricity in removing the soft die from the imprinting object (as taught by WASHIYA at ¶21) because it releases static electricity generated in the stamper to the ground (as taught by WASHIYA at ¶19).
XIA, as modified by WASHIYA, by arriving at a polymer die with a coating material that is either hydrophobic or hydrophilic is considered to arrive at wherein the coating material is impermeable to an embossing material such that swelling of the soft die is prevented, and wherein the soft die is demolded from the embossing material by bending the soft die..
With respect to the claimed “said coating surface having a roughness value of less than 10 nm, the roughness value applying to at least one of mean roughness, quadratic roughness, and average depth of roughness,” Applicant's argues that the Examiner previously assumed the use of the same material will produce the same surface roughness claimed (see page 7 of Applicant's remarks filed on 05/25/2021). This is persuasive.
A subsequent search failed to return or reference which would remedy the above deficiencies.
Therefore, claim 12 is allowed because the prior art fails to provide any teachings, motivations, or other rationales to arrive at a soft die with an electrically conductive ground layer and a coating material electrically connected to the ground layer to provide electrically neutral coating surface which is transparent to UV-light; electrically conductive, comprised of a metal and has a roughness value less than 10 nm. 


Response to Arguments
Applicant’s arguments, see pages 6–7, filed 04/27/2021, with respect to the previous prior art applied have been fully considered and are persuasive.  The previous rejections are withdrawn. Claims 12–13 and 20–23 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANLEY L CUMMINS IV whose telephone number is (469)295-9048.  The examiner can normally be reached on Monday-Friday 9:30 a.m. - 6:00 p.m. (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S Del Sole can be reached on (571)272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/M.L.C./Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743